*429The claim in the wrongful death action at issue here did not arise from the same or related transactions as the claim in the Surrogate’s Court turnover proceeding. Thus, the remaining claim for conscious pain and suffering in the wrongful death action is not barred by the principle of res judicata (Xiao Yang Chen v Fischer, 6 NY3d 94, 100 [2005]). Similarly, that remaining claim is not barred by the principle of collateral estoppel. The issues raised in the claim were not addressed, either in theory or in fact, in the Surrogate’s Court proceeding (Kaufman v Eli Lilly & Co., 65 NY2d 449, 456-457 [1985]). Concur— Gonzalez, P.J., Sweeny, Richter, Román and Clark, JJ.